Citation Nr: 0529592	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-17 776A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for residuals of a left 
thigh injury.



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
October 1977 until retiring in July 1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for service 
connection for residuals of a left thigh injury.

In August 2002, the Board remanded the case to the RO for 
issuance of a statement of the case (SOC).  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  In November 2002, the RO 
issued an SOC and, after the veteran perfected his appeal, 
returned the case to the Board.  Per the veteran's request, a 
hearing before the Board was scheduled in July 2003, but he 
failed to appear for it.  He did not explain his absence or 
request to reschedule his hearing.  So his appeal has been 
processed as if he withdrew his hearing request.  38 C.F.R. § 
20.702(d) (2004).

In December 2003, the Board once again remanded the case to 
the RO via the Appeals Management Center (AMC) for additional 
development and consideration of the evidence.  In August 
2005, the AMC issued a supplemental statement of the case 
(SSOC) continuing the denial of the veteran's claim.  The 
case has since been returned to the Board for further 
appellate review.


FINDING OF FACT

The medical evidence of record indicates the veteran does not 
currently have residuals of a left thigh injury.




CONCLUSION OF LAW

The veteran does not currently have residuals of a left thigh 
injury that were incurred or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice letters were sent to the veteran in November 
2001, March 2004, and March 2005.  In this case, the VCAA was 
enacted after the RO's initial adjudication of the veteran's 
claim.  So obviously the RO could not comply with the 
requirement that the VCAA notice precede the initial RO 
adjudication.  This was impossible because the VCAA did not 
even exist when the RO initially adjudicated the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  
But in Pelegrini II, the Court clarified that in cases, as 
here, where the VCAA notice was not issued until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See, Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."  
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984).  Failure to provide notice before the first 
adverse decision by the AOJ would not have the natural effect 
of producing prejudice, and therefore, prejudice must be pled 
as to this deficiency.))

Here, the VCAA notice letters provided the veteran with ample 
opportunity to respond before the AMC's August 2005 SSOC, 
wherein the AMC readjudicated his claim based on the 
additional evidence that had been obtained since the initial 
rating decision in question, SOC, and any prior SSOCs.  He 
responded to the March 2004 VCAA letter in May 2004 with a 
statement explaining his treatment history, and duplicate 
copies of his service medical records (SMRs).  In August 
2005, he responded to the SSOC by stating that he disagreed 
with it and continued to have problems with his left thigh 
since he retired from military service.  He did not indicate 
he had any additional evidence to submit, or which needed to 
be obtained.  So under these circumstances, the Board finds 
he was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini, 
18 Vet. App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The November 2001, March 2004, and March 2005 VCAA notices 
provided the veteran with notice of the evidence needed to 
support his claim that was not on record at the time of the 
letters, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The 
letters satisfied the first three notice requirements 
outlined in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did 
not include the specific language of the "fourth element" 
mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letters requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  The March 2004 
VCAA letter also specifically asked him to send the evidence 
to VA if it was in his possession.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  



In developing his claims, the RO obtained the veteran's 
service medical records (SMRs).  He noted that SMRs were 
missing from March 1992 to August 1995, and that he had 
provided copies of the documentation prior to his retirement 
(see May 2004 statement).  In addition, VA examinations were 
scheduled in October 1998 and March 2005.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  And although scheduled, 
he declined his opportunity for a hearing to provide oral 
testimony in support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  



Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran's SMRs indicate he was treated in March 1983 for 
a muscle tear.  He was put on limited duty that involved no 
airborne training for 45 days and no strenuous exercise for 
14 days.  In July 1985, a routine physical examination noted 
no abnormalities of his lower extremities, and no complaints 
of leg problems.  In August 1988, he was treated for left leg 
pain that developed while he was running and he was put on 
limited duty for one week.  Reports of an April 1990 routine 
physical and the March 1998 retirement physical noted no 
abnormalities of his lower extremities, and he did not 
complain of any problems with his legs during those 
examinations.  Later, he said he did address his left leg 
problems with the physician who conducted his retirement 
examination, but this was not documented in the report (see 
August 2005 VA Form 21-4138).  

Since the veteran retired from military service, the report 
of an October 1998 VA examination indicates he recalled 
injuring his left thigh in 1982 during jump school.  He said 
he pulled a muscle inside his left thigh, but that he had no 
problems with it at that time.  In an August 2005 statement, 
he said he never told the doctor he was having no problems 
with his left leg (see VA Form 21-4138).  But regardless of 
what was said at that examination - upon objective physical 
evaluation his left thigh was still normal.

The report of the March 2005 VA examination indicates the 
veteran complained of pain in his left thigh.  Again though, 
on objective physical examination, there was no evidence of 
muscle loss or tone.  In fact, his left leg appeared a little 
improved over that in his right leg.  He also had full range 
of motion in his left knee.  The examiner opined:

... I think it is unlikely that [the veteran] is 
having chronic residuals from a muscle tear in the 
left thigh.  I base this on the fact that there is 
no evidence of atrophy.  There is no evidence of 
sclerosis, and there is no point tenderness in the 
muscle.  The patient is able to ambulate.  He is 
able to squat.  I find the left leg to full 
function in these maneuvers.  The patient does 
have some difficulty with the right knee which has 
had surgery in the past, but based on my findings, 
I do not find any appreciable deficit in the left 
leg.

The veteran claims that after the March 1983 and August 1988 
injuries to his left thigh, he continued to have pain and 
seek follow-up treatment even though there is no record of 
this (see May 2004 statement).  See Milostan v. Brown, 4 
Vet. App. 250, 252 (1993) (When a veteran's service medical 
records are unavailable, the VA's duty to assist, the duty 
to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened).  But even if he is given the 
benefit of the doubt as to the follow-up treatment, 
a routine physical in 1990 and his retirement physical even 
more recently in March 1998 indicate that his lower 
extremities were normal on objective physical evaluation.  
And there were no complaints of leg pain noted at the time.  
So it would appear that he had sufficiently recovered from 
these prior injuries.  

Furthermore, the VA examinations in October 1998 and March 
2005 indicate the veteran did not have a left thigh 
disability - including as a residual of any prior injury.  
Although he complained of pain during the March 2005 VA 
examination, mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Congress specifically limits 
entitlement for service- connected disease or injury to 
cases where such incidents have resulted in an actual 
disability.  See 38 U.S.C.A. §§ 1110; 1131. In the absence 
of proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For these reasons, the claim for service connection for 
residuals of a left thigh injury must be denied because the 
preponderance of the evidence is unfavorable - meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for residuals of a left 
thigh injury is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


